                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   MELANIE E. DAMIAN, AS RECEIVER OF                    CASE NO. C20-1868-JCC
     TODAY’S GROWTH CONSULTANT, INC.
10
     (dba THE INCOME STORE),                              MINUTE ORDER
11
                            Plaintiff,
12           v.

13   RONALD A. FOSSUM, JR.,
14                          Defendant.
15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court sua sponte. Plaintiff filed her complaint in this matter
19   on December 30, 2020. (Dkt. No. 1.) The Clerk of Court issued a summons addressed to
20   Defendant on January 5, 2021. (Dkt. No. 2.) Defendant has not appeared in this matter. Plaintiff
21   has not filed any document indicating that Defendant has been served as required by Federal
22   Rule of Civil Procedure 4(c) or that Plaintiff has requested that Defendant waive service pursuant
23   to Federal Rule of Civil Procedure 4(d). Accordingly, the Court cannot determine whether
24   Defendant has been served.
25          Rule 4(m) requires Plaintiff to effect service upon Defendant within 90 days after the
26   complaint is filed. More than 90 days have elapsed since Plaintiff filed her complaint. Plaintiff is

     MINUTE ORDER
     C20-1868-JCC
     PAGE - 1
 1   hereby ORDERED TO SHOW CAUSE why this case should not be dismissed by filing

 2   documents showing that Defendant has been properly served. See Fed. R. Civ. P. 4(m). If the

 3   Court does not receive proof of service on or before July 29, 2021, it will dismiss the case

 4   against Defendant without prejudice. See id.

 5          DATED this 8th day of July 2021.
                                                            Ravi Subramanian
 6                                                          Clerk of Court
 7
                                                            s/Paula McNabb
 8                                                          Deputy Clerk

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     MINUTE ORDER
     C20-1868-JCC
     PAGE - 2
